Citation Nr: 1641861	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  08-02 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease and/or coronary artery disease.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) from May 2010 and November 2010 ratings of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.  

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

At the January 2016 hearing, the Veteran submitted additional evidence and a waiver of RO consideration of such.

These matters were previously before the Board in October 2015 and were remanded for the Veteran to be afforded a Board hearing, which, as noted above, was subsequently held.  They have now returned to the Board for further appellate consideration. 

The issues of entitlement to service connection for hypertension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  At the January 2016 Board hearing, prior to the promulgation of a decision, the Veteran, through his representative, requested to withdraw his appeal for entitlement to service connection for ischemic heart disease and/or coronary artery disease.   

2.  In an unappealed June 2007 decision, the RO denied the Veteran's claim for entitlement to service connection for hypertension. 

3.  Some of the evidence received since the June 2007 RO decision is new and material because it raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for ischemic heart disease and/or coronary artery disease have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014), (d)(5); 38 C.F.R. § 20.204 (2015).

2.  Evidence received since the June 2007 RO decision which denied service connection for hypertension, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the January 2016 Board hearing, the Veteran requested to withdraw his appeal on the issue of entitlement to service connection for ischemic heart disease and/or coronary artery disease.  Thus, there remains no allegation of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 

Adjudicated Claim

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria 

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In a June 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hypertension.  At the time, the Veteran had asserted that his hypertension was secondary to diabetes (See February 2007 statement).

In December 2009, the Veteran filed to reopen the previously denied claim contending that he had ischemic heart disease and that his hypertension was secondary to such.  The Veteran has also contended that medication for his posttraumatic stress disorder (PTSD) could have caused or exacerbated his hypertension. (See  October 2012 VA Form 9.)

The Veteran testified at the January 2016 Board hearing that his hypertension began in service, that he had elevated blood pressure readings in the National Guard between 1973 and September 1985, and that he has hypertension due to stressful experiences in service.  He testified that in-service prison guard activities, being around dead bodies and airplane crashes, and being around mortar shelling had a lasting effect on him in that it led to his high blood pressure.  The Veteran also testified that he suffered from military sexual trauma in 1973 which led to his hypertension.  (See Board hearing transcript, page 21.)

In September 2016, the RO granted service connection for PTSD.

The Board is mindful of the Court's opinion in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Given this low threshold, and the Veteran's statements which are presumed credible for purposes of reopening under Justus v. Principi, 3 Vet. App. 510, 513 (1992), the Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.


ORDER

The appeal as to the issue of entitlement to service connection for ischemic heart disease and/or coronary artery disease is dismissed.

As new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, the claim is reopened, and the appeal is allowed to this extent.


REMAND

Newly Reopened Issue of Service connection for Hypertension

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for hypertension may be granted on the merits, de novo.  

The Board finds that a clinical opinion should be obtained as to whether the Veteran's hypertension is due to, or aggravated by, his active service, to include exposure to herbicides, and/or his service-connected PTSD and medications to treat PTSD.

In this regard, the Board notes that the clinician need not consider that the Veteran had high blood pressure while in the National Guard as the Board finds, at this time, that such statements lack credibility when considered with the record as a whole.  Several records contemporaneous to National Guard service reflect that the Veteran denied high blood pressure and they reflect blood pressure readings which have not been shown to be indicative of hypertension (e.g. May 1976, May 1980, January 1982, May 1984).  

Under current VA regulations, hypertension is not a disability which warrants presumptive service connection due to exposure to herbicides.  In a 2010 update, the National Academy of Sciences (NAS) concluded that there was "limited or suggestive evidence of an association" hypertension and herbicide exposure.  The Federal Register reflects that relatively few of the positive findings were statistically significant and the findings overall are limited by the inconsistency of the results, the lack of controls, and other methodology concerns.  75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  

In addition, VA has recognized that some studies have found an association between PTSD and poor cardiovascular health.  (See http://www.research.va.gov/currents/spring2015-8.cfm)

Based on the foregoing, the Board finds that a clinical opinion may be useful to it in adjudicating the Veteran's claim. 

TDIU

The Veteran contends that he is unemployable due to his service-connected PTSD; however, the evidence of record reflects that he has previously reported other reasons for being unemployed.

An April 2003 VA examination report reflects that the Veteran reported that he had retired in 2002 and that "episodes of gouty arthritis and hemorrhoids significantly limit him from engaging in any kind of activity or work at this point."

A December 2003 VA clinical record reflects that the Veteran was working part-time with The American Legion, and that he had lost his previous job of 14 years due to medical problems.

A February 2006 Vet Center intake record reflects that the Veteran had resigned from his employment because he "began having trouble walking due to his joints, gout, and having to walk up flights of stairs and lift on heavy objects."

An October 2007 Social Security Administration (SSA) record reflects that the Veteran was disabled as of October 2006 due to his lack of fine motor skills, ability to stand and walk as required in light or greater work.

A February 2010 VA Form 21-0820 (Report of General Information) reflects that the Veteran was currently hospitalized due to a stroke.

April 2012 correspondence from Liss and Associates, Inc, reflects the opinion that the Veteran is "unemployable based on the psychiatric symptoms alone".  However, it was also acknowledged that the Veteran retired in 2002 because he had suffered a stroke, and that he had had three strokes between 2002 and 2006. 

As the issue of entitlement to service connection for hypertension is remanded, the issue of entitlement to a TDIU will also be remanded as it is inextricably intertwined.  

In addition, in a September 2016 rating decision, service connection was granted for PTSD.  Now that the Veteran is in receipt of service-connection for PTSD, the RO should readjudicate the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1. Obtain clinical opinions as to:

a. Whether the Veteran's hypertension is at least as likely as not (50 percent or greater) causally related to service, to include exposure to herbicides; and
b. Whether the Veteran's hypertension is at least as likely as not (50 percent or greater) causally related to, or aggravated by, his service-connected PTSD, to include medications taken for PTSD.

The clinician should consider the evidence of record, to include, if pertinent: a.) the Veteran's blood pressure readings and denial of high blood pressure while in the National Guard ((e.g. May 1976, May 1980, January 1982, May 1984); b.) the earliest clinical evidence of hypertension; c.) a 2010 National Academy of Sciences (NAS) update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure and the Federal Register findings that relatively few of the positive findings were statistically significant and the findings overall are limited by the inconsistency of the results, the lack of controls, and other methodology concerns.  75 Fed. Reg. 81,332, 81,333 (December 27, 2010); d.) some studies which have found an association between PTSD and poor cardiovascular health.  (See http:// www.research. va.gov/currents/spring 2015-8.cfm); and e.) the Veteran's medication for PTSD and its effect, if any, on hypertension.

If the clinician finds that it is at least as likely as not that the Veteran's hypertension is aggravated by his PTSD, and/or medication for PTSD, the clinician should identify, to the extent reasonably possible, the degree of additional disability resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by the PTSD and the level of severity existing after the aggravation occurred. 

If the clinician cannot render an adequate opinion without an examination, schedule the Veteran for such.

2.  Thereafter, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


